ON REHEARING.
Seevers, J.
A more particular statement of the facts than is set forth in the foregoing opinion may be beneficial. The attachment was issued in July. In August the information was filed, charging that the defendant, Ridgway, had committed the crime of uttering a forged promissory note. The defendant was searched, and the money and watch taken from his person by the officer, and in September the money and watch were attached. The court was warranted under the evidence in finding that the money and watch had no connection with, and that they were not fruits of, the crime charged. The search was justifiable, and possibly the officer, in his discretion, could retain, for a time at least, the property, if thereby the defendant might be aided in effecting his escape, or if it would tend to connect him with the commission of a crime. But the possession of the officer was the possession of the defendant. This is the undoubted rule, as appears from the authorities cited in the foregoing opinion, and it is sustained also by the following: Whart. Crim. Pl. &Pr., § 61; 1 Bish. Crim. Pr., § § 210, 211, 212. The foregoing rule of the common law may, of course, be changed by statute; but this has not been done, and therefore the rule above stated must prevail.
Reifsnyder v. Lee, 44 Iowa, 101, cited in the foregoing *670opinion, and on which the appellant relies, is clearly distinguishable. In that case the defendant was charged with the larceny of cattle, and it is said in the opinion “ there is ample ground to hold that the money taken from Lee was money which he procured from plaintiff for stolen cattle.” The money was obtained by the commission of the crime, and as the officer was authorized to make the search, his possession of the money was lawful, and it could be attached and appropriated by the party from whom it had been unlawfully obtained. The foregoing opinion is adhered to.